Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 6, and 13 recite “foaming ion” in line 5.  The ordinary meaning of “foaming” is  to form a froth (Merriam-Webster’s Collegiate Dictionary, 8th edition, 1998).  Terms used contrary to their ordinary meaning must be clearly redefined in the written description (MPEP 2173.05(III)).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Chrekdjian et al (US 2010/0112825 A1)(“Cherekdjian”).
Usenko discloses a method which includes a method of making an SOI wafer (col. 9, lines 54-55) including providing a first and a second wafer, as Usenko discloses providing a starting silicon substrate (col. 9, lines 64-67 and col. 10, lines 1-2) and providing a second wafer, and Usenko discloses the second wafer is bonded to the first wafer in a further step (col. 14, lines 54-56), 

Injecting ions to form a peeling layer , the depth of the injecting is subject to the thickness of the oxide layer, as Usenko discloses implanting hydrogen (col. 12, lines 66-67 and col. 13, lines 1-20)
Bonding the first and second wafer using the oxide layer as an intermediate layer, as Usenko discloses  this step as part of the steps which are taught in the prior art that are performed in the method disclosed by Usenko as part of step 406, the step being to Finalize layer transfer,  ( Fig. 4 and col. 14, lines 54-57), the bonding step being disclosed as step 207 in Fig. 2,
Raising the temperature to cause the bonded wafer to crack in the peeling layer, as Usenko discloses a silicon film over a fragile layer is delaminated from the donor substrate (col. 7, lines 31-39), the first wafer is described as having the hydrogen implantation, which forms the fragile layer,  a portion of the first wafer remaining on the surface of the oxide layer is a top silicon layer and the oxide layer is an insulating buried layer the top silicon layer has a thickness which is greater at the edge than at the center, as Usenko discloses the top wafer has a center thickness greater than at the periphery (col. 18, lines 43-67, and col. 19, lines 1-35, especially col. 19, lines 7-35 ), and Usenko also discloses the thickness is determined by the implantation (col. 19, lines 22-30), including depth (col. 18, lines 60-67 and col. 19, lines , 1-6), which is considered a disclosure that the thickness is determined by the implantation depth  and 
Annealing the bonded wafer, as Usenko discloses an anneal of the SOI wafer after bonding, as Usenko discloses this step as part of the steps which are taught in the prior art that are performed in the method discloses by Usenko as part of step 406, Finalize layer transfer, in Fig. 4 and col. 14, lines 54-57), and is disclosed as step 207 , Anneal the SOI wafer, in Fig. 2.
Usenko is silent with respect to the silicon layer which remains being a top silicon layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cherekdjian with the method disclosed by Usenko in order to obtain the benefit of control of the properties of the SOI wafer.
Re claim 2:  Usenko discloses implanting hydrogen (col. 12, lines 66-67 and col. 13, lines 1-20). Re claim 3:  Usenko discloses implanting hydrogen (col. 12, lines 66-67 and col. 13, lines 1-20), and  Usenko discloses hydrogen atmosphere for the implantation, as Usenko discloses hydrogen plasma implantation (col. 18, lines 43-65).
Re claim 5:   Usenko discloses annealing the bonded wafer includes promoting reconstruction of silicon atoms on the wafer surface such as planarization is promoted and the reconstruction rate is higher at an edge than at the center and there is thickness uniformity at the top silicon layer, as Usenko discloses that crystallization of  the amorphosized portion which  results from the anneal of the SOI wafer (col. 16, lines 5-15 and 21-50), which is a disclosure of reconstruction of silicon atoms.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Cherekdjian et al (US 2010/0112825 A1)(“Cherekdjian”) as applied to claim 1 above, and further in view of Aga et al (US 2003/0181001 A1)(“Aga”).
Usenko in view of Cherekdjian discloses the limitations of claim 1.  Usenko in view of Chrekdjian is silent with respect to a hydrogen gas for the annealing of the bonded wafer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out the annealing of the bonded wafers in the method disclosed by Usenko in view of Cherekdjian in a hydrogen gas  because Aga discloses the equivalence of inert gas or hydrogen of a mixture of the two gases for the anneal step of the SOI wafer (MPEP 2144.06 Art recognized equivalence for the same purpose).
Re claim 4:  Usenko in view of Cherekdjian discloses the limitations of claim 1.  Usenko in view of Chrekdjian is silent with respect to a mixed gas for the annealing of the bonded wafer.
Aga, in the same field of endeavor of bonding wafers (Abstract), discloses annealing of the bonded wafers which form an SOI wafer can take place in inert gas, hydrogen gas, or a mixed gas thereof (para. 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out the annealing of the bonded wafers in the method disclosed by Usenko in view of Cherekdjian because Aga discloses the equivalence of inert gas or hydrogen of a mixture of the two gases for the anneal step of the SOI wafer (MPEP 2144.06 Art recognized equivalence for the same purpose).

               Claim 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Cherekdjian et al (US 2010/0112825 A1)(“Cherekdjian”) and of Peidous et al (US 2017/0338143 A1)(“Peidous”).
Usenko discloses a method which includes a method of making an SOI wafer (col. 9, lines 54-55) including providing a first and a second wafer, as Usenko discloses providing a starting silicon substrate 
Oxidizing the first wafer to form an oxide layer which has a thickness grater at a center than at an edge, as Usenko discloses the wafer has a grown-in film which is an oxide film which can be the result of oxidation of the substrate (col.  9, lines 65-67 and col. 10, lines 1-23)
Injecting ions to form a peeling layer , the depth of the injecting subject to the thickness of the oxide layer, as Usenko discloses implanting hydrogen (col. 12, lines 66-67 and col. 13, lines 1-20)
Bonding the first and second wafer using the oxide layer as an intermediate layer, as Usenko discloses  this step as part of the steps which are taught in the prior art that are performed in the method discloses by Usenko as part of step 406, which is to  Finalize layer transfer, in Fig. 4 and col. 14, lines 54-57), and the bonding step is disclosed as step 207 in Fig. 2,
Raising the temperature to cause the bonded wafer to crack in the peeling layer, as Usenko discloses a silicon film over a fragile layer is delaminated from the donor substrate (col. 7, lines 31-39), the first wafer is described as having the hydrogen implantation, which forms the fragile layer,  a portion of the first wafer remaining on the surface of the oxide layer is a top silicon layer and the oxide layer is an insulating buried layer the top silicon layer has a thickness which is greater at the edge than at the center, as Usenko discloses the top wafer has a center thickness greater than at the periphery (col. 18, lines 43-67, and col. 19, lines 1-35, especially col. 19, lines 7-35 ), and Usenko also discloses the thickness is determined by the implantation (col. 19, lines 22-30), including depth (col. 18, lines 60-67 and col. 19, lines , 1-6), which is a disclosure that the thickness is determined by the implantation depth  and 
Annealing the bonded wafer, as Usenko discloses an anneal of the SOI wafer after bonding, as Usenko discloses this step as part of the steps which are taught in the prior art that are performed in the method disclosed by Usenko as part of step 406, the step to  Finalize layer transfer, in Fig. 4 and col. 14, lines 54-57), and is disclosed as step 207 , Anneal the SOI wafer, in Fig. 2.

Cherekdjian, in the same field of endeavor of SOI structures (Abstract), discloses using a mask layer 220A or 220B in a step of implantation through surface 121 of donor semiconductor wafer 120 (para.  0077 and  Fig. 9A-9D), the weakened slice 125 is shown in Fig. 9C, the slice having been weakened by implantation.  Fig. 9B and 9C show the effect on the implantation configuration of the mask 220A and 220B being thicker or thinner at the edges of the mask (para. 0078-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cherekdjian with the method disclosed by Usenko in order to obtain the benefit of control of the properties of the SOI wafer.
             Peidous in the same field of endeavor of semiconductor on insulator wafer treatment (Abstract), discloses thinning the wafer using vapor phase HCl using H2 carrier gas (para. 0055).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the etching method disclosed by Peidous with the method disclosed by Usenko in view of Cherekdjian because Peidous discloses a method  of etching SOI wafers which is of art recognized suitability (MPEP 2144.07).
           Re claim 7: Usenko discloses implanting hydrogen (col. 12, lines 66-67 and col. 13, lines 1-20).
Re claim 8:  The combination of Usenko and Cherekdjian and Peidous discloses peeling or delamination at temperature above 1050 degrees C, as Peidous discloses a high temperature of 1100 degrees C (para. 0008-0010) over a period of time for an SOI wafer causes delamination or peeling.  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature disclosed by Peidous with the method disclosed 
             Re claim 11:  The combination of Usenko and Cherekdjian and Peidous discloses the etching the top silicon layer with a mixed gas or hydrogen and HCl includes an etch rate which is higher at the edge than at the center such that there is thickness uniformity for the top silicon layer, as Cherkdjian discloses in Fig. 9A-Fig.9D the implantation through the mask can be chosen such that the weakened slice 125 can be in the shape such that the edges of the wafer are thicker than the center (Fig. 9C) or such that the center is thicker than the edges (Fig. 9B) by choosing the implantation configuration (para. 0076), and Cherekdjian also discloses the the plasma etching can result in nonspatially  uniform removal of material in order to result in a smooth and even surface of the wafer (para. 0076 and 0078).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Cherekdjian et al (US 2010/0112825 A1)(“Cherekdjian”) and of Peidous et al (US 2017/0338143 A1)(“Peidous”)  as applied to claim 6 above, and further in view of Mizushima et a l(US 6,346,732 B1)(“Mizushima”).
Usenko  in view of  Cherekdjian and of Peidous disclose the limitations of claim 6 as stated above.  Usenko  in view of  Cherekdjian and of Peidous is silent with respect to the recited percentage of HCL in the mixed gas.
Mizushima, in the same field of endeavor of heat treatment and etching of silicon, including in an SOI wafer (col. 1, lines 36-41), discloses etching of silicon layers in a chamber of an LPCVD reactor in an gas of for example 1% HCl diluted with H2 (col. 18, lines 62-67 and col. 19, lines 1-5).  Mizushima discloses a range for the proportion of HCl which overlaps or closely approaches the recited range, and therefore the range is obvious (MPEP 2144.05).
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Chrekdjian et al (US 2010/0112825 A1)(“Cherekdjian”) and of Peidous et al (US 2017/0338143 A1)(“Peidous”) as applied to claim 6 above, and further in view of Thilderkvist et al (US 2002/0090818 A1).
Usenko  in view of  Cherekdjian and of Peidous disclose the limitations of claim 6 as stated above.  Usenko  in view of  Cherekdjian and of Peidous is silent with respect to the recited flow rate range.
Thilderkvist, in the same field of endeavor of smoothing a silicon surface (Abstract), discloses mixed HCl and H2 etchant for smoothing a silicon surface   and Fig. 4 shows for an H2 flow rate the etch rate for different HCl flow rates at 1100 degrees C (para. 0054 and Fig. 4), which is a disclosure of the etch rate of silicon and the dependency   upon the flow rate of the gases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a flow rate in the recited range because Thilderkvist discloses that the flow rate of the gases is a variable which one of ordinary skill would have been able to find through routine optimization (MPEP 2144.05(II)).


12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherekdjian et al (US 2010/0112825 A1)(“Cherekdjian”)  and of Aga et al (US 2003/0181001 A1)(“Aga”) and of   Usenko (US 7,148,124 B1).
    Cherekdjian,  discloses in the making of an SOI wafer (Abstract),  using a mask layer 220A or 220B in a step of implantation through surface 121 of donor semiconductor wafer 120 (para.  0077 and  Fig. 9A-9D), the weakened slice 125 is shown in Fig. 9C, the slice having been weakened by implantation.  Fig. 9B and 9C show the effect on the implantation configuration of the mask 220A and 220B being thicker or thinner at the edges of the mask (para. 0078-0079).
Cherekdjian also  discloses the etching of  the top silicon layer includes an etch rate which is higher at the edge than at the center such that there is thickness uniformity for the top silicon layer, as Cherkdjian discloses in Fig. 9A-Fig.9D the implantation through the mask can be chosen such that the weakened slice 125 can be in the shape such that the edges of the wafer are thicker than the center (Fig. 9C) or such that the center is thicker than the edges (Fig. 9B) by choosing the implantation configuration (para. 0076), and Cherekdjian also discloses the the plasma etching can result in nonspatially  uniform removal of material in order to result in a smooth and even surface of the wafer (para. 0076 and 0078).
                    Cherekdjian is silent with respect to a mixed gas for the etch of the SOI wafer and Cherkdjian is silent with respect to promoting reconstruction of silicon atoms.
Aga, in the same field of endeavor of bonding wafers (Abstract), discloses annealing of the bonded wafers which form an SOI wafer can take place in inert gas, hydrogen gas, or a mixed gas thereof (para. 0041).
Usenko discloses annealing the bonded wafer includes promoting reconstruction of silicon atoms on the wafer surface such as planarization is promoted and the reconstruction rate is higher at an edge than at the center and there is thickness uniformity at the top silicon layer, as Usenko discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out the annealing of the bonded wafers in the method disclosed by  Cerekdjian because Aga discloses the equivalence of inert gas or hydrogen of a mixture of the two gases for the anneal step of the SOI wafer (MPEP 2144.06 Art recognized equivalence for the same purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Cherekdjian in view of Aga includes the promoting of the reconstruction of silicon atoms in view of the disclosure made by Usenko which supports that the promoting of the reconstruction of silicon atoms takes place in the anneal of the SOI wafer including the condition of the SOI anneal.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Cherekdjian et al (US 2010/0112825 A1)(“Cherekdjian”).
Usenko discloses a method which includes a method of making an SOI wafer (col. 9, lines 54-55) including providing a first and a second wafer, as Usenko discloses providing a starting silicon substrate (col. 9, lines 64-67 and col. 10, lines 1-2) and providing a second wafer, as Usenko discloses a second wafer is bonded to the first wafer in a further step (col. 14, lines 54-56), 
Oxidizing the first wafer to form an oxide layer which has a thickness grater at a center than at an edge, as Usenko discloses the wafer has a grown-in film which is an oxide film which can be the result of oxidation of the substrate (col.  9, lines 65-67 and col. 10, lines 1-23)
Injecting ions to form a peeling layer , the depth of the injecting subject to the thickness of the oxide layer, as Usenko discloses implanting hydrogen (col. 12, lines 66-67 and col. 13, lines 1-20)

Raising the temperature to cause the bonded wafer to crack in the peeling layer, as Usenko discloses a silicon film over a fragile layer is delaminated from the donor substrate (col. 7, lines 31-39), the first wafer is described as having the hydrogen implantation, which forms the fragile layer,  a portion of the first wafer remaining on the surface of the oxide layer is a top silicon layer and the oxide layer is an insulating buried layer the top silicon layer has a thickness which is greater at the edge than at the center, as Usenko discloses the top wafer has a center thickness greater than at the periphery (col. 18, lines 43-67, and col. 19, lines 1-35, especially col. 19, lines 7-35 ), and Usenko also discloses the thickness is determined by the implantation (col. 19, lines 22-30), including depth (col. 18, lines 60-67 and col. 19, lines , 1-6), which is a disclosure that the thickness is determined by the implantation depth  and 
Annealing the bonded wafer, as Usenko discloses an anneal of the SOI wafer after bonding, as Usenko discloses this step as part of the steps which are taught in the prior art that are performed in the method discloses by Usenko as part of step 406, Finalize layer transfer, in Fig. 4 and col. 14, lines 54-57), and is disclosed as step 207 , Anneal the SOI wafer, in Fig. 2.
Usenko is silent with respect to the silicon layer which remains being a top silicon layer.
Cherekdjian, in the same field of endeavor of SOI structures (Abstract), discloses using a mask layer 220A or 220B in a step of implantation through surface 121 of donor semiconductor wafer 120 (para.  0077 and  Fig. 9A-9D), the weakened slice 125 is shown in Fig. 9C, the slice having been weakened by implantation.  Fig. 9B and 9C show the effect on the implantation configuration of the mask 220A and 220B being thicker or thinner at the edges of the mask (para. 0078-0079).

Re claim 16:   Usenko discloses annealing the bonded wafer includes promoting reconstruction of silicon atoms on the wafer surface such as planarization is promoted and the reconstruction rate is higher at an edge than at the center and there is thickness uniformity at the top silicon layer, as Usenko discloses that crystallization of  the amorphosized portion results from the anneal of the SOI wafer (col. 16, lines 5-15 and 21-50), which is considered a disclosure of reconstruction of silicon atoms.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Cherekdjian et al (US 2010/0112825 A1)(“Cherekdjian”) as applied to claim 13 above, and further in view of Aga et al (US 2003/0181001 A1)(“Aga”).
Usenko in view of Cherekdjian discloses the limitations of claim 1.  Usenko in view of Chrekdjian is silent with respect to a hydrogen gas for the annealing of the bonded wafer.
Aga, in the same field of endeavor of bonding wafers (Abstract), discloses annealing of the bonded wafers which form an SOI wafer can take place in inert gas, hydrogen gas, or a mixed gas thereof (para. 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out the annealing of the bonded wafers in the method disclosed by Usenko in view of Cherekdjian in a hydrogen atmosphere because Aga discloses the equivalence of inert gas or hydrogen of a mixture of the two gases for the anneal step of the SOI wafer (MPEP 2144.06 Art recognized equivalence for the same purpose).

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (US 7,148,124 B1) in view of Cherekdjian et al (US 2010/0112825 A1)(“Cherekdjian”) as applied to claim 13 above, and further in view of Aga et al (US 2003/0181001 A1)(“Aga”).
Usenko in view of Cherekdjian discloses the limitations of claim 1.  Usenko in view of Chrekdjian is silent with respect to a mixed gas for the annealing of the bonded wafer.
Aga, in the same field of endeavor of bonding wafers (Abstract), discloses annealing of the bonded wafers which form an SOI wafer can take place in inert gas, hydrogen gas, or a mixed gas thereof (para. 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out the annealing of the bonded wafers in the method disclosed by Usenko in view of Cherekdjian in a mixed hydrogen and inert gas atmosphere because Aga discloses the equivalence of inert gas or hydrogen of a mixture of the two gases for the anneal step of the SOI wafer (MPEP 2144.06 Art recognized equivalence for the same purpose).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARIDAD EVERHART/Primary Examiner, Art Unit 2895